Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/05/2021 have been entered. Claims 29, 31, 34-42, 44 and 47-54 remain pending in the application. Applicant’s amendments have overcome each and every claim objection and claim interpretation under 112 (f) previously set forth in the Non-Final Office Action regarding claim objections mailed October 7, 2020.
Applicant has canceled claims 30, 32, 43, 45 and amended claims 29 and 42, however, amended claims 29 and 42 include the same terms leading to 112 (b) rejections, as such, the 112(b) Rejection regarding the terms “the length of the measuring window” and “starting place of the measuring window”, and “the starting point” is being maintained as no arguments nor amendments clarifying the terms have been provided.
Applicant’s amendments to the claims has overcome the 112 (b) rejections regarding the remaining items mailed on October 7, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 29, and 42 have been considered but are moot because the new ground of rejection does not rely only on Ferencz and does not rarely on Concini applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 29, 31- 42, 44, 47- 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding Claims 29, and 42, the claim recites the limitation “the length of the measuring window” and “starting place of the measuring window”, however, it is not clear and there is not any definition or disclosure in the specification what the measuring window is, whether it is a range for duration and/or frequency and/or strength of measuring signal. Similarly, the limitation “the starting point” is not clear what the starting point is, therefore, makes the scope of claim indefinite.
For the purpose of examination, examiner considers “the length of the measuring window” same as “duration of a measuring signal to be sent” and for term “the starting point “and term “starting place” examiner consider them as the time that signal is being sent.
The remaining claims are rejected because of their dependencies to claims 29 and 42.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31, 34- 42, 44, 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ferencz et al. (US 20100095782 A1, “Ferencz”) in view of Beauducel et al. (US-6546810-B1, “Beauducel”) and Binder (US-20190154439-A1,” Binder”).
Regarding claim 29, Ferencz in figures 1- 9 discloses an apparatus for measuring air flow in a duct, wherein the apparatus comprises: a sensor (FIG.1, A,V1,V2) fittable into connection with the duct (L), the sensor (A,V1,V2) comprising an ultrasound transmitter (A) and at least two ultrasound receivers (V1,V2); and a control unit(¶0059-not shown) to which the 

Ferencz fails to disclose the control unit is adapted to 1) measure, during the measuring of air flow, the phase difference of an ultrasound signal; 2) the parameters to be selected and to be used in the measuring are a duration of a measuring signal to be sent, a frequency of the measuring signal to be sent, a strength of the measuring signal to be sent, a length of a measuring window of the ultrasound receivers and/or a starting place of the measuring window 
However, Beauducel  in Figs.1-9 teaches the control unit (Fig.9 A,T) is adapted to 1) measure, during the measuring of air flow, the phase difference (e.g. Fig.4B and Col.5 line5) of an ultrasound signal (e.g. signals S1 S2 send from transducer units PA to PB and from PB to PA, located at points A, B – described in Col.4 line12 and FIG.9); 2) the parameters to be selected and to be used in the measuring are a duration of a measuring signal (Col. 6 line 17, TABe, TBAe) to be sent, a frequency of the measuring signal to be sent (f or k as disclosed in Col.4 lines 27 and 46 and Fig. 3 ,4A-B), a strength of the measuring signal to be sent (Fig.3 A(mv)), a length of a measuring window (FIG.8- W1, W2) of the ultrasound receivers (PA, PB) and/or a starting place of the measuring window (Tf1,Tf2, Col.6 line 12) of the at least two ultrasound receivers (PA, PB). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beauducel’s parameters of duration, frequencies, measuring window, starting place of strength of signals to be sent for airflow measurements apparatus of Ferencz. One of ordinary skill in the art would know it provides very high accuracy for measurement of the traveltime of waves through the fluid in motion and allows very short time intervals difficult to measure with accuracy under acceptable economic conditions to be translated into large phase variations with great amplification as suggested by Beauducel so that accuracies higher than 1% can be obtained for velocity measurement (Beauducel – Col.2 lines 60-66).

Ferencz and Beauducel fail to disclose optical, acoustical or mechanical distance measuring to measure size of duct.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Binder’s optical, acoustical or mechanical distance measuring to measure size of duct in addition to using ultrasonic transmitter and receivers as taught by Ferencz. One of ordinary skill in the art would know using these different methods for measuring size of duct makes the results of air flow measurements more accurate.

Regarding claim 31, Ferencz further discloses during calibration the apparatus (A, V1, V2) is adapted to measure a transmission signal with the at least two ultrasound receivers (V1, V2).
Ferencz fails to disclose transmission signal with ultrasound receivers for longer than the duration of the transmission signal, and to divide the received receiving signal into time ranges, which are analyzed.
However, Beauducel teaches in Fig.8 that during calibration the apparatus is adapted to measure a transmission signal with ultrasound receivers (PA, PB) for longer than the duration of the transmission signal, and to divide the received receiving signal into time ranges, which are analyzed (for example Col.1, lines 27-32 or Col.4 line 15).
The reasons for combining and motivation are the same as recited in the rejection of claim 29.
Regarding claim 34, Ferencz discloses the apparatus (V1, V2, A) is adapted to send and/or record the parameters (sx1, sx2, s1, s2) determined in the performed calibration to/in a controller device (¶0059-not shown).

Regarding claim 35, Ferencz discloses the apparatus is adapted to perform calibration when the apparatus or system is started up, initialized (FIG.9 calibration for zero velocity or initialized or startup of the system), taken into use and/or when the system is serviced.

Regarding claim 36, Ferencz fails to disclose the apparatus is adapted to perform calibration at predefined intervals of time.
However, Beauducel in Fig.8 teaches disclose the apparatus is adapted to perform calibration at predefined intervals of time.
The reasons for combining and motivation are the same as recited in the rejection of claim 29.

Regarding claim 37, Ferencz discloses the apparatus is adapted to perform calibration (calibration set up as shown in FIG.9 with parameters such a s1, s2) according to the size of the duct (FIG.9 SY), or of a part thereof, in which case the parameters to be measured and/or the value range, of parameters in a series of measurements, to be measured is selected on the basis of the size of the duct, or of a part thereof.
Regarding claim 38, Ferencz discloses the apparatus is adapted to select the size of the duct on the basis of the nominal size and/or the measured size of the duct (SY), or of a part thereof.
Regarding claim 39, Ferencz discloses a sensor for measuring distance is a sensor performing a distance measurement optically, a sensor for performing a distance measurement acoustically (A, V1, V2) and/or a sensor performing a distance measurement mechanically.
Ferencz fails to disclose a sensor for performing a distance measurement optically or mechanically.
However, Binder (at least in Abstract) teaches a sensor for performing a distance measurement optically, and a sensor for performing a distance measurement mechanically.


Regarding claim 40, Ferencz discloses the ultrasound receivers (V1, V2) are arranged in connection with the duct (L) in such a way that that the distance (S) from both ultrasound receivers (V1, V2) to the ultrasound transmitter (A) is of essentially the same magnitude (FIG.3).

Regarding claim 41, Ferencz discloses the ultrasound receivers (V1, V2) are arranged in connection with the duct (L) in such a way that the distances (S1, S2) between the at least ultrasound receivers (V1, V2) and ultrasound transmitter (A) are of different magnitudes (FIG.9).

Regarding claim 42, Ferencz in figures 1- 9 discloses a method for measuring air flow in a duct with an apparatus, wherein the apparatus comprises:
a sensor fittable into connection with the duct (L), the sensor comprising an ultrasound transmitter (A) and at least two ultrasound receivers (V1, V2); and
a control unit (¶0059-not shown) to which the ultrasound transmitter(A) and the at least two ultrasound receivers (V1, V2) are connectable, the method comprising:
measuring air flow by the control unit (¶0059-not shown), the measuring of the air flow includes a phase difference ( Δt, ¶0059,¶0067) of an ultrasound signal (FIG.5,  VJ1, VJ2)  received at a same moment in time (FIG.5 and ¶0066, for example transit time T0 is related to phase difference Δt as t11=T0+Δt1 measured for VJ1 and VJ2 at the same time tak or tav)  by the at least two ultrasound receivers (V1,V2) fitted into connection with the duct (L) and, based on the measured phase difference ( e.g. Δt1 or Δt2), determining the flow velocity (¶0073, Va)  and/or flow direction of the air  (FIG.8A-  depends on the velocity direction S1 or S2 are detected also FIG.8B- corresponds to −T/2 to +T/2 depends on velocity direction), calibrating the apparatus (calibration set up as shown in FIG.9 with parameters such a s1, s2) by 
Ferencz fails to disclose selecting the parameters to be used in measuring to be such that at least one analysis result of the calibration signal meets predetermined criteria with the parameters, wherein the parameters to be selected and to be used in the measuring are a duration of a measuring signal to be sent, a frequency of the measuring signal to be sent, a strength of the measuring signal to be sent, a length of the measuring window of the at least two ultrasound receivers and/or a starting place of the measuring window of the at least two ultrasound receivers.
However, Beauducel in Figs 1-9 teaches selecting the parameters to be used in measuring to be such that at least one analysis result of the calibration signal (Fig.8, Col.6 lines 8- 16) meets predetermined criteria (Col.5 line 55-64) with the parameters, wherein the parameters to be selected and to be used in the measuring are a duration of a measuring signal (Col. 6 line 17, TABe, TBAe) to be sent, a frequency of the measuring signal to be sent (f or k as disclosed in Col.4 lines 27 and 46 and Fig. 3 ,4A-B), a strength of the measuring signal to be sent(Fig.3 A(mv)), a length of the measuring window (FIG.8- W1, W2) of the at least two ultrasound receivers (PA, PB) and/or a starting place (Tf1,Tf2, Col.6 line 12)  of the measuring window of the at least two ultrasound receivers (PA, PB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beauducel’s parameters of duration, frequencies, measuring window, starting place of strength of signals to be sent for airflow measurements method of Ferencz. One of ordinary skill in the art would know it provides very high accuracy for 
Ferencz and Beauducel fail to disclose optical, acoustical or mechanical distance measuring to measure size of duct.
However, Binder teaches (at least in Abstract) optical, acoustical or mechanical distance measuring to measure size of duct (Abstract- measuring distances to a surface along substantially parallel lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Binder’s optical, acoustical or mechanical distance measuring to measure size of duct in addition to using ultrasonic transmitter and receivers as taught by Ferencz. One of ordinary skill in the art would know using these different methods for measuring size of duct makes the results of air flow measurements more accurate.
  
Regarding claim 44, Ferencz further discloses during calibration the apparatus (A, V1, V2) is adapted to measure a transmission signal with the at least two ultrasound receivers (V1, V2).
Ferencz fails to disclose transmission signal with ultrasound receivers for longer than the duration of the transmission signal, and to divide the received receiving signal into time ranges, which are analyzed.
However, Beauducel teaches in Fig.8 that during calibration the apparatus is adapted to measure a transmission signal with ultrasound receivers (PA, PB) for longer than the duration of the transmission signal, and to divide the received receiving signal into time ranges, which are analyzed (for example Col.1, lines 27-32 or Col.4 line 15).

Regarding claim 47, Ferencz discloses the apparatus (V1, V2, A) is adapted to sending and/or recording the parameters (sx1, sx2, s1, s2) determined in the performed calibration to/in a controller device (¶0059-not shown).
  
Regarding claim 48, Ferencz discloses the calibration is performed when the apparatus or system is started up, initialized (FIG.9 calibration for zero velocity or initialized or startup of the system), taken into use and/or when the system is serviced.
Regarding claim 49, Ferencz fails to disclose the apparatus is adapted to perform calibration at predefined intervals of time.
However, Beauducel in Fig.8 teaches disclose the apparatus is adapted to perform calibration at predefined intervals of time.
The reasons for combining and motivation are the same as recited in the rejection of claim 42.
Regarding claim 50, Ferencz discloses the calibration is performed (calibration set up as shown in FIG.9 with parameters such a s1, s2) according to the size of the duct (FIG.9 SY), or of a part thereof, in which case the parameters to be measured and/or the value range, of parameters in a series of measurements, to be measured is selected on the basis of the size of the duct, or of a part thereof.
Regarding claim 51, Ferencz discloses the method further comprises selecting the size of the duct on the basis of the nominal size and/or the measured size of the duct (SY), or of a part thereof.
Regarding claim 52, Ferencz discloses a sensor for measuring distance is a sensor performing a distance measurement optically, a sensor for performing a distance measurement acoustically (A, V1, V2) and/or a sensor performing a distance measurement mechanically.

However, Binder (at least in Abstract) teaches a sensor for performing a distance measurement optically, and a sensor for performing a distance measurement mechanically.
The reasons for combining and motivation are the same as recited in the rejection of claim 42.
Regarding claim 53, Ferencz discloses the at least two ultrasound receivers (V1, V2) are arranged in connection with the duct (L) in such a way that that the distance (S) from both ultrasound receivers (V1, V2) to the ultrasound transmitter (A) is of essentially the same magnitude (FIG.3).

Regarding claim 54, Ferencz discloses the at least two ultrasound receivers (V1, V2) are arranged in connection with the duct (L) in such a way that the distances (S1, S2) between the at least two ultrasound receivers (V1, V2) and ultrasound transmitter (A) are of different magnitudes (FIG.9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                        

/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856